Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,869,360 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over FOA Coilover Reservoir Shocks – Surprisingly Economical, by Christian Lee, submitted with the protest (hereinafter “FOA”) in view of US Patent No. 3,951,391 to Papousek (hereinafter “Papousek”).
FOA discloses a multi-piece nut (the stop ring with screw) and coil over shock (the figure on the first page). The reference further shows a nut member having inner threads, a first spring and a second spring. The nut member is shown with an aperture when coupled around a shock with a connector. The shock is shown extending through the aperture of the nut and engaging the inner threads of the nut. The figures show a first spring (the upper coil spring) and a second spring (the lower coil spring) coupled around the shock with the first spring coupled around the nut member. The springs are separated with a spring divider which contacts the nut member to change the spring rate of the apparatus, seen on the first figure. This spring divider ensures that the spring does not directly contact the nut members. FOA does not disclose a second nut member having inner threads such that the first and second inner threads correspond when the first and second nut members are coupled together, forming an aperture that is coupled around a shock. Papousek discloses in figure 7 a multi-piece nut with a first nut member 20 which is coupled to second nut member 21, each with inner thread 40. Connector 24 is used to fasten (removeably couple) the nut members (20 and 21) together around shock 10 within shock spring 15. Papousek states in lines 40-43 of column 5 that the clamping member formed by the nut members may be moved along housing 10 to adjust the tension of spring 15. It is considered obvious that such a two part connector could be coupled to the shock without disassembling the shock. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Papousek to modify the adjustable multiple spring shock disclosed in FOA by using a multi-piece nut to make an adjustment device that can . 

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill Ansell, “The Coilover Bible –Part 1” 2008, Pirate4X4.com (http://www.pirate4x4.com:80/tech/billavista/coilovers/Part_1/>, submitted with the protest (hereinafter “Pirate 4x4”) in view of Papousek.
Pirate 4x4 discloses a combination multi-piece nut (a stop ring with a grub screw) and coil spring over shock on pages 12 and 15. The figure on page 15 shows the stop ring and the threads on the cylinder it travels on. The figure on page 13 labels the upper coil spring and the lower coil spring. The second figure on page 15 shows the nut (stop ring) coupled around a shock using a grub screw as well as threads on the outer surface of the cylinder and states, “In addition to allowing adjustability of the top spring seat, the threaded portion of the cylinder also allows the position of the stop ring to be adjusted.” The figure on page 13 shows the stop ring and a dual rate slider (spring divider) around the cylinder with an upper and lower spring separated by the slider and the upper spring coupled around the nut member. On page 15, Pirate 4x4 states (at the bottom figure), “The dual-rate slider “floats” on the body of the shock. It is positioned between the main and tender springs. As the springs compress and rebound, the dual rate slider slides up and down the cylinder. When the springs compress far enough, the dual rate slider slides up until it hits the stop ring and is prevented from sliding further. At this point, the dual rate slider effectively becomes the upper spring seat, locking out the tender spring as ensuring that the spring and the stop ring do not directly contact each other. At this . 

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the ATV Podium X Owner’s Manual by Fox Racing Shox (2009), submitted with the protest (hereinafter “Fox”) in view of Papousek.
Fox discloses a combination multi-piece nut and coil spring over shock shown first on page III. Fox discloses a crossover ring (a nut) having inner threads (page 4). The shock spring . 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papousek in view of US Pre-Grant Publication No. US 2008/0099968 to Schroeder (hereinafter “Schoeder’).

 In regard to claim 2, Papousek’s connector 24 removably couples the first and second nut members (20 and 21). In regard to claim 3, both references teach nuts that are connected to threads on the outer surface of the shock so the nuts can be turned to change the position of . 

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. 
Applicant states that FOA, Fox, Pirate 4x4 and Schroeder fail to disclose a connector similar to the clamping screws shown by Papousek which can be coupled around a shock without disassembling the shock. This is seen as immaterial since these four references have each been combined with Papousek, which teaches a two part nut, and are not relied upon to teach every limitation of the rejected claims. Papousek in each of these rejections has been relied upon to show a first and second nut member, and the reference further discloses the connector that removeably couples the first and second nut members together. Papousek teaches the use of the multi-piece nut to enable faster and easier connection of the nut with the shock absorber cylinder. The connector of Papousek makes this possible, including coupling to the shock without having to disassemble the shock. The other references lack of an explicit teaching of such a connector is not seen to teach away from the combination and Papousek teaches the benefit of a two-part nut and none of the other references even imply any benefit from a single piece nut. Similarly, the examiner admits that Papousek does not disclose a spring divider between a first spring and a second spring. All of the other references that have been relied upon in the rejections show this feature. Applicant states that the secondary references fail to overcome the deficiencies of Papousek, but then lists features (the multi-piece nut having first and second threaded nut members that engage threads on the shock cylinder). The multi-piece nut is not a deficiency of Papousek, it is a deficiency of the secondary references, which is taught by the Papousek. The deficiency of Papousek is the first and second spring separated by a spring divider, which is precisely what the other references are relied upon to show. Papousek 
Applicant states that claim 1 recites, “the first spring is coupled around and not in direct contact with the first and second nut members.” Then applicant states the nut members in FOA, Pirate 4x4, Fox and Schrader are designed to never contact the spring. The examiner agrees. When the two part nut of Papousek is used in place of the lock nuts in these systems the result is a nut that can easily be added to the shock without disassembling the shock and will not contact the springs directly.  
In regard to the April 29, 2020 Smith declaration, the declaration is not persuasive. While it does show a growth in sales of multi-piece nut and coil spring kit sales, it does not adequately 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993